DETAILED ACTION
This is in reference to communication received 22 September2022. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 18 and 20 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites limitation directed to selecting and delivering an advertisement when a request of an advertisement is received. To select which advertisement should be delivered, an advertisement from a guaranteed pool of advertisements is identified wherein advertisements n the guaranteed pool has associated pacing associated with them. Using some weighting factor, their value is determined (for example, if the pacing requirement is too short for an advertisement, that advertisement is assigned more weight, and vise versa, which results in updated valuation for the advertisement). For advertisements which are not in the guaranteed pool, their associated valuation is considered. Advertisement with the highest valuation is selected and delivered in response to the received request. Even though, if an eligible advertisement in the non-guaranteed pool has the highest bid value, using the weighting function, based upon the pacing requirements, valuation of one of associated advertisement may be higher in modified valuation and therefore selected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Also, using mathematical calculations to modify value or determine cost of an advertising opportunity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites using a computer for adjusting pacing status of an advertisement (in the guaranteed pool of advertisements) after said advertisement is delivered. When a request for advertisement (from a secondary device) is received, said computer (primary device) is used to select an advertisement from the guaranteed pool is selected based upon some first parameter value (random selection, see applicant’s disclosure para 0049), determination is made for a second parameter value (bid received for another advertisement, see applicant’s disclosure, para 0055); determining a first measurement value (measurement that represents the cost if the advertisement deal is not selected (see applicant’s disclosure, para 0032), and, determining a second measurement value (measurement that represents the cost if the non-guaranteed advertisement deal is not selected (see applicant’s disclosure, para 0032); comparing the first measurement value of (guaranteed advertisement deal) and the second measurement value of (non-guaranteed advertisement deal); and deliver the advertisement which generates the highest revenue. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, receiving data from a remote device, transmitting the resulting information to the remote amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of a remoted device making a request for an advertisement, primary device (computer) selecting advertisements from a guaranteed pool and non-guaranteed pool, identifying an advertisement that will generate higher revenue, and transmitting the winning advertisement to the requesting remote device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of receiving, determining, comparing and selecting and advertising deal amounts to no more than mere instructions to apply the exception using a generic component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of receiving a request and selecting an advertising deal was considered insignificant extra-solution activity in Step 2A, prong 2. Reevaluation here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 – 17 and 19,  these claims recite limitations that further define the same abstract idea of defining different data parameters used by the computing system for making a determination, performing comparison and selecting an advertising deal based on the results of the comparison, that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorsline et al. US Publication 2017/0161774 in view of Hegeman et al. US Publication 2013/0124297, Reiss et al. US Patent 9,747,618 and Santosh Yaduvanshi published article “How VCG Auction Mechanism Works Behind Facebook Ad”.

Regarding claims 1, 18 and 20, Gorsline teaches system and method for managing an routing targeted content over networks, comprising:
one or more computer processors (Gorsline, see at least Fig. 1D and associated disclosure]; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors (Gorsline, see at least Fig. 1D, Fig. 2 and associated disclosure];
receiving, by the computing device, a request for an advertisement during delivery of content to a client device (Gorsline, the ad request is received and parsed) [Gorsline, 0135];
selecting, by the computing device, a first advertisement deal from a first grouping of advertisement deals based on a first value for a parameter for the first advertisement deal (Gorsline, ads that match targets and other parameters are identified) [Gorsline, 0136], wherein the first advertisement deal is eligible to be delivered for the requests (Gorsline, a determination is made as to whether sponsorship ads () are available for the impression) [Gorsline, 0137, Fig. 3 and associated disclosure];
determining, by the computing device, a second value for the parameter for the parameter that is based on respective values for the parameter of at least a portion of advertisement deals in the first grouping of advertisement deals, wherein the at least the portion of advertisement deals includes an advertisement deal other than the first advertisement deal (Gorsline, At block 406, the calculated oCPMs for the eligible ads are accessed from memory. At block 407, a determination is made as to whether open market bids should be requested. If the determination indicates that open market bids are to be requested, then the process transmits, at block 408, open market bids requests are transmitted to RTB networks eligible to compete in an RTB auction, and bids are received from the RTB networks. At block 410, auction winner(s) are determined. For example, an oCPM of a guaranteed ad may be compared with an open market RTB to determine which has a higher value, and the higher value wins) [Gorsline, 0140-0141].
Gorsline does not explicitly teach adjusting the parameter value for adjusting the pacing status of the respective advertisement. However, Reiss teaches system and method for controlling a pace of bidding (for an advertisement) in a network-based real-time bidding environment wherein value of pacing parameter is dynamically adjusted during a duration of a campaign, by executing a multi-loop control algorithm [Reiss, col. 1. Line 56-67].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gorsline by adopting teaching of Reiss to dynamically control a rate at which purchase bids are submitted to a real-time bidding exchange over time.
Gorsline in view of Reiss does not explicitly teach adjusting respective values for the parameter for the at least the portion of the advertisement deals are adjusted based on a pacing status that was adjusted. However, Yaduvanshi teaches that Facebook is using “Vickery-Clarke-Groves (VCG)” auction system and selects ads for the network. Yaduvanshi further teaches that an advertiser will only win this placement (fulfilment for the received request for advertisement) if their ad is really is relevant, if it is really the best ad to show to this person at this point in time (e.g. showing of this add is necessary to meet the agreed upon pacing requirement for advertisement delivery) [Yaduvanshi, page 2].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gorsline in view of Reiss by adopting teachings of Yaduvanshi to improve delivery of targeted advertisements by delivering when is really is relevant (fulfillment of contractual guaranteed delivery agreement), or if it is really the best ad to show to this person at this point in time. 
Gorsline in view of Reiss and Yaduvanshi teaches system and method further comprising:
determining, by the computing device, a second value for the parameter for the parameter that is based on respective values for the parameter of at least a portion of advertisement deals in the first grouping of advertisement deals, wherein the at least the portion of advertisement deals includes an advertisement deal other than the first advertisement deal (Gorsline, At block 406, the calculated oCPMs for the eligible ads are accessed from memory. At block 407, a determination is made as to whether open market bids should be requested. If the determination indicates that open market bids are to be requested, then the process transmits, at block 408, open market bids requests are transmitted to RTB networks eligible to compete in an RTB auction, and bids are received from the RTB networks. At block 410, auction winner(s) are determined. For example, an oCPM of a guaranteed ad may be compared with an open market RTB to determine which has a higher value, and the higher value wins) [Gorsline, 0140-0141], and wherein the value for the parameter for the first advertisement deal  (e.g. advertisement in the guaranteed pool of advertisements which have pacing requirements) and the respective values for the parameter for the at least the portion of the advertisement deals (Yaduvanshi, Facebook is using “Vickery-Clarke-Groves (VCG)” auction system and selects ads for the network; an advertiser will only win this placement (fulfilment for the received request for advertisement) if their ad is really is relevant, if it is really the best ad to show to this person at this point in time) [Yaduvanshi, page 2] are adjusted based on a pacing status that was adjusted (Reiss, controlling a pace of bidding (for an advertisement) in a network-based real-time bidding environment wherein value of pacing parameter is dynamically adjusted during a duration of a campaign, by executing a multi-loop control algorithm, wherein a pacing parameter may comprise any parameter, characteristic, or variable that influences the rate of purchasing by the bidding system) [Reiss, col. 1. Line 56-67; col. 10, lines 45-47];
determining, by the computing device, a first measurement value based on the second value for the parameter of the at least the portion of the advertisement deals, wherein the first measurement value represents a first cost based on a pacing requirement if the first grouping of advertisement deals is not selected (Reiss, controlling a pace of bidding (for an advertisement) in a network-based real-time bidding environment wherein value of pacing parameter is dynamically adjusted during a duration of a campaign, by executing a multi-loop control algorithm, wherein a pacing parameter may comprise any parameter, characteristic, or variable that influences the rate of purchasing by the bidding system) [Reiss, col. 1. Line 56-67; col. 10, lines 45-47];
determining, by the computing device, a second measurement value based on a third value for the parameter of a set of second advertisement deals from a second grouping of advertisement deals, wherein the set of second advertisements do not have pacing requirements and the third value for the parameter of the set of second advertisements is not adjusted based on a pacing status of the set of second advertisements (Gorsline, If the determination indicates that open market bids are to be requested, then the process transmits, at block 408, open market bids requests are transmitted to RTB networks eligible to compete in an RTB auction, and bids are received from the RTB networks) [Gorsline, 0140] , and wherein the second measurement value represents a second cost if the second grouping of advertisement deals is not selected (Gorsline, bids received from the RTB networks) [Gorsline, 0140];
selecting, by the computing device, one of the first grouping of advertisement deals and the second grouping of advertisement deals based on the first measurement value and the second measurement value (Gorsline, the selected winning ad is served) [Gorsline, 0141, Fig. 4 and associated disclosure];
selecting, by the computing device for the request, the first advertisement deal from the first grouping of advertisement deals when the first category of the first grouping of advertisement deals is selected and a second advertisement deal when the second category of the second grouping of advertisement deals is selected (Gorsline, the selected winning ad is served) [Gorsline, 0141, Fig. 4 and associated disclosure], wherein when the first advertisement deal is selected, the first advertisement deal does not have a highest parameter value from the first grouping of advertisement deals or a greatest first measurement value from the at least the portion of advertisement deals (Yaduvanshi further teaches that an advertiser will only win this placement (fulfilment for the received request for advertisement) if their ad is really is relevant, if it is really the best ad to show to this person at this point in time (e.g. showing of this add is necessary to meet the agreed upon pacing requirement for advertisement delivery)) [Yaduvanshi, page 2]; and
delivering, by the computing device, an advertisement from the first advertisement deal or the second advertisement deal based on the selecting (Gorsline, the selected winning ad is served) [Gorsline, 0141, Fig. 4 and associated disclosure].

Regarding claim 2, Gorsline in view of Reiss teaches system and method, wherein the first grouping of advertisement deals comprises guaranteed advertisement deals (Gorsline, determination is made whether there are any available guaranteed ads for the ad request , and if available, guaranteed ad is selected) [Gorsline, 0138, Fig. 3 and associated disclosure].

Regarding claim 3, Gorsline in view of Reiss teaches system and method, wherein the guaranteed advertisement deals are associated with a set price based on being delivered to the client device (Gorsline, a guaranteed ad associated and guaranteed ad campaign is at a normal priority with a contract price of $5) [Gorsline, 0082].

Regarding claim 4, Gorsline in view of Reiss teaches system and method, wherein the guaranteed advertisement deals are associated with a pacing requirement of delivering an associated guaranteed advertisement deal over a time period (Gorsline, a seller may utilize delivery pacing controls to better control the rate of delivery) [Gorsline, 0040].

Regarding claim 5, Gorsline in view of Reiss teaches system and method, wherein the guaranteed advertisement deals are associated with a guaranteed number of advertisement deals that are delivered to client devices over a time period (Gorsline, frequency caps (e.g. specifying maximum number of times an ad may be served in a given time period)) [Gorsline, 0136].

Regarding claim 6, Gorsline in view of Reiss teaches system and method, wherein the second grouping of advertisement deals comprises non-guaranteed advertisement deals (Gorsline, the seller may setup a direct non-guaranteed campaign) [Gorsline, 0060].

Regarding claim 7, Gorsline in view of Reiss teaches system and method, wherein the non-guaranteed advertisement deals are not associated with a pacing requirement or a guaranteed number of advertisement deals that are delivered to client devices over a time period (Gorsline, the seller may setup a direct non-guaranteed campaign, where there is no commitment as to how many impressions will be received for an ad) [Gorsline, 0060].

Regarding claims 8 and 19, Gorsline in view of Reiss teaches system and method, wherein selecting the first advertisement deal from the first grouping of advertisement deals based on the first parameter value for the first advertisement deal comprises randomly selecting the first value for the parameter for the first grouping of advertisement deals (Gorsline, winner may be randomly selected) [Gorsline, 0137].

Regarding claim 9, Gorsline in view of Reiss teaches system and method, wherein selecting the first advertisement deal from the first grouping of advertisement deals based on the value for the parameter for the first advertisement deal comprises using a weighted function to randomly select the first advertisement deal from the first grouping of advertisement deals, wherein the weighted function is based on first parameter values for the advertisement deals in the first grouping of advertisement deals (the system may weight different conditions differently and may dynamically calculate and modify the adjusted value as conditions change) [Gorsline, 0079].

Regarding claim 10, Gorsline in view of Reiss teaches system and method, wherein determining second value for the parameter value for at least portion of advertisement deals  in the first grouping of advertisement deals comprises:
adjusting the second parameter value based on the pacing status [Reiss, col. 1. Line 56-67; col. 10, lines 45-47] and the pacing requirement for respective advertisement deals in the at least portion of advertisement deals, wherein the pacing requirement specifies a frequency of delivery of the advertisement deals in at least the portion of the advertisement deals over time (Gorsline, By way of illustrative example, if the current pace is 60% and the oCPM is $1.50, the pace may be adjusted upwards to 72%, and the oCPM pace and oCPM may be adjusted downwards to $1.25. The adjustments may be incrementally performed at each iteration or tick of the algorithm (e.g., every 1 minute, every 5 minutes, or other time increment) until the pace is about 100%) [Gorsline, 0042].

Regarding claim 11, Gorsline in view of Reiss teaches system and method, wherein the second value for the parameter is adjusted based on an evaluation of the pacing requirement and the pacing status of an  actual delivery of advertisements in the at least portion of advertisement deals (Gorsline, By way of illustrative example, if the current pace is 60% and the oCPM is $1.50, the pace may be adjusted upwards to 72%, and the oCPM pace and oCPM may be adjusted downwards to $1.25. The adjustments may be incrementally performed at each iteration or tick of the algorithm (e.g., every 1 minute, every 5 minutes, or other time increment) until the pace is about 100%) [Gorsline, 0042; also see, Reiss, col. 1. Line 56-67; col. 10, lines 45-47].

Regarding claim 12, The method of claim 10, wherein the second value for the parameter for the at least portion of advertisement deals is set as a maximum value from second parameter values associated with the at least portion of advertisement deals (Gorsline, By way of illustrative example, if the current pace is 60% and the oCPM is $1.50, the pace may be adjusted upwards to 72%, and the oCPM pace and oCPM may be adjusted downwards to $1.25. The adjustments may be incrementally performed at each iteration or tick of the algorithm (e.g., every 1 minute, every 5 minutes, or other time increment) until the pace is about 100%) [Gorsline, 0042].

Regarding claim 13, Gorsline in view of Reiss teaches system and method, wherein the second value for the parameter is set as a value to ensure that an advertisement deal in the in the at least portion of advertisement deals is selected to send to the client device (Gorsline, pacing is applied and the process identifies eligible guaranteed ads, e.g. based on pace and/or one or more targeting criterion; determination is made whether there are any available guaranteed ads for the ad request, and if available, guaranteed ad is selected) [Gorsline, 0138, 0140, Fig. 3 and associated disclosure].

Regarding claim 14, Gorsline in view of Reiss teaches system and method, wherein the second value for the parameter for the second grouping of advertisement deals is based on a price received for delivery of a respective advertisement in the second grouping or advertisement deals (Gorsline, the system determines that the second contract oCPM of $6 is considered (because eCPM of the first guaranteed ad is $3 which is lower that $6 associated with the second guaranteed ad)) [Gorsline, 0088 – 0093].

Regarding claim 15, Gorsline in view of Reiss teaches system and method, wherein:
the first value for the parameter for the first grouping of advertisement deals is set to an initial value (Gorsline, pacing is applied and the process identifies eligible guaranteed ads, e.g. based on pace and/or one or more targeting criterion) [Gorsline, 0140], and
the second parameter value for the first grouping of advertisement deals is set based on second parameter values in the second grouping of advertisement deals (Gorsline, auction is conducted and an auction winner is determined) [Gorsline, 0139, 0139, Fig. 3 and associated disclosure].

Regarding claim 16, Gorsline in view of Reiss teaches system and method, wherein the pacing status is based on delivery of advertisements in a respective advertisement deal in the first grouping of advertisements (Gorsline, pacing controls may be dynamically set to cause the impression delivery to be performed in relatively faster manner so that the ad impression are delivered relatively fast) [Gorsline, 0041, also see Reiss, col. 1. Line 56-67; col. 10, lines 45-47].

Regarding claim 17, Gorsline in view of Reiss teaches system and method, wherein selecting one of the first grouping of advertisement deals and the second grouping of advertisement deals comprises:
selecting one of the first grouping of advertisement deals and the second grouping of advertisement deals based on a highest cost between if the first grouping of advertisement deals is not selected and if the second grouping of advertisement deals is not selected (Gorsline, the system determines that the second contract oCPM of $6 is considered (because eCPM of the first guaranteed ad is $3 which is lower that $6 associated with the second guaranteed ad)) [Gorsline, 0088 – 0093].



Response to Arguments
Applicant’s argument that amended claims are eligible for patent under 35 USC 101 is acknowledged and consider. 
However, upon further review, it is deemed that the claimed invention is not eligible for patent under 35 USC 101, and an updated Rejection under 35 USC 101 has been cited in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, applicant’s arguments are moot under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Markus Ojala published article “Bid Optimization: Pacing on Facebook Explained” teaches that pacing is a core part of Facebook automatic optimization which ensure that ROI is maximized for advertisers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 7, 2022